Citation Nr: 1128228	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  04-30 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total rating for compensation purposes based on individual unemployability.  


REPRESENTATION

Veteran represented by:	Roger W. Rutherford, Attorney


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1993 to July 1993.  

This case came before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision of the Nashville, Tennessee, Regional Office (RO) which, in pertinent part, denied a total rating for compensation purposes based on individual unemployability.  In May 2007, the Board denied a total rating for compensation purposes based on individual unemployability.  In September 2007, the Veteran submitted a Motion for Reconsideration of the Board's May 2007 decision.  In March 2008, the Veteran's motion was denied.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  

In March 2009, the Court granted the Parties' Joint Motion for Remand; vacated the Board's May 2007 decision; and remanded the Veteran's appeal to the Board for additional action.  In July 2010, the Board remanded the Veteran's claim to the RO for additional action.  

This appeal is again REMANDED to the RO.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  


REMAND

In its July 2010 Remand instructions, the Board directed that:

1.  Contact the Veteran and request that he provide information as to all VA urodynamic testing including the location of the VA medical facility at which the testing was performed.  Upon receipt of the information, then request that copies of all VA clinical documentation pertaining to both the Veteran's urodynamic testing and his treatment after September 2009, not already of record, be forwarded for incorporation into the record.  

In August 2010, the RO wrote the Veteran and requested that he provide information "as to all VA urodynamic testing including the location of the VA medical center at which the testing was performed."  The Veteran did not respond to the August 2010 RO request.  The record does not reflect that VA clinical documentation associated with treatment provided after September 2009 has been requested for incorporation into the record.  The Court has held that the RO's compliance with the Board's remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  

In an undated written statement received in September 2010, the Veteran asserts that his service-connected spermatocele with bilateral testalgia and recurrent hematuria requires the use of appliances due to urinary incontinence; is manifested by severe pain; and affects his ability to walk, to stand, to sit, and to drive a vehicle.  The Veteran was last afforded a VA examination for compensation purposes in September 2009.  The examination report does not address the impact of the Veteran's service-connected disabilities upon his vocational pursuits.  The Board notes that a June 2007 Social Security Administration (SSA) administrative law judge opinion concluded that the Veteran's severe genitourinary disabilities rendered him unemployable.  

The VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, the Board concludes that an additional examination would be helpful in resolving the issues raised by the instant appeal.  

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims folders all relevant VA clinical documentation pertaining to treatment of the Veteran after September 2009.  If such records are not ultimately obtained, the Veteran must be notified pursuant to 38 C.F.R. § 3.159(e) (2010).  

2.  Then schedule the Veteran for a VA examination for compensation purposes which is sufficiently broad to accurately determine the current nature and severity of his spermatocele with bilateral testalgia and recurrent hematuria.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should express an opinion as to the impact of the Veteran's spermatocele with bilateral testalgia and recurrent hematuria upon his vocational pursuits.  

Send the claims folders to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.

3.  Then readjudicate the Veteran's claim of entitlement to a total rating for compensation purposes based on individual unemployability with express consideration of the provisions of 38 C.F.R. § 4.16(b) (2010).  If the benefit sought on appeal remains denied, the Veteran and his attorney should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC.  The Veteran should be given the opportunity to respond to the SSOC before the case is returned to the Board.  

The Veteran is free to submit additional evidence and argument while the case is in remand status.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

